Mr. Justice Waterman delivered the opinion of the Court. A person who was at no time a policy holder of the Mutual Fire Insurance Co., is not bound by the proceeding for the appointment of a receiver and the making of an assessment. Were either of appellants policy holders % It is insisted that the company, being incorporated, as is stated in its charter, “ for the purpose of insuring dwelling houses, household furniture, farm buildings and other property against loss or damage by fire,” could not insure a saw mill or the contents of a printing office. Sec. 1 of Chap. 131 of the R. S. is as follows: u 1. General Rules : Sec. 1. Be it enacted by the People of the State of Illinois, represented in the General Assembly, that in the construction of all statutes now in force, or which may hereafter be enacted, the following rules shall be observed, unless such construction would be inconsistent with the manifest intent of the legislature or repugnant to the context of the same statute; that is to say: First. All general provisions, terms, phrases and expressions shall be liberally construed in order that the true intent and meaning of the legislature may be fully carried out. The manifest intention of the legislature would seem to have been to empower the company to insure dwelling houses and other property, because the legislature said that the company might do so. If the legislature had not intended to authorize the insurance of other property, it would have stopped with the mention of specific kinds. Whatever view may be taken of the charter, the insurance of a saw mill, and the contents of a printing office were, in neither case, in manifest and plain excess of powers conferred. In perfect good faith might each policy have been issued. Such being the case, in this proceeding neither of appellants can derive advantage from the doctrine of ultra vires. Each received a policy of insurance from the insurance company; had the benefit of such contract, while the insurance company had the detriment; and each is estopped to deny the validity of the executed contract. McCormick v. Market Nat. Bank, 61 Ill. App. 33-42; Darst v. Gale, 83 Ill. 139-141; Bradley v. Ballard, 55 Ill. 417; Chicago Bldg. Society v. Crowell, 65 Ill. 458. The proceeding under which appellants have been assessed was in a court of equity. Appellants had a right there to appear and show what equitable reasons, if any, existed, why they should not be required to do equity, viz., pay what the insurance of their respective properties had cost. Although a corporation has made a contract in violation of the express terms of its charter, yet it must account for benefits received thereunder. McCormick v. Market Nat. Bank, 61 Ill. App. 33-42; Green’s Brice’s Ultra Vires, 717. We see no good reason why appellants should not account for benefits received, and we do not understand that by the judgments below they are made to do more than this. The judgments of the Circuit Court are therefore affirmed.